Citation Nr: 1757915	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-10 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left knee and/or lumbar spine disabilities. 

2. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left knee and/or lumbar spine disabilities. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to March 1972.  The Veteran died in July 2012, and the Appellant was accepted as the substitute claimant by the Agency of Original Jurisdiction (AOJ) in September 2013.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A June 2010 rating decision determined that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a cervical spine disability had not been received.  An August 2010 rating decision denied a TDIU.

The Appellant testified before the undersigned at an August 2017 video-conference hearing.  A hearing transcript is in the claims file.

The issues of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left knee and/or lumbar spine disabilities and entitlement to a TDIU, addressed in the REMAND portion of the decision below, are REMANDED to the AOJ.

FINDINGS OF FACT

1. The Veteran did not appeal a September 2006 RO decision that denied entitlement to service connection for a cervical spine disability. 

2. Evidence received since the September 2006 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The September 2006 RO decision that that denied entitlement to service connection for a cervical spine disability is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.302 (2017). 

2. The evidence received subsequent to the September 2006 RO decision is new and material; the claim of entitlement to service connection for a cervical spine disability is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. §§ 3.156, 20.201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions that are not timely appealed are final.  38 U.S.C.      § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.   § 5108.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Within one year of the RO's September 2006 rating decision denying service connection for a cervical spine disability, the Veteran did not express disagreement with the decision.  Nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b); 20.201; see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52   (2010).  As such, the rating decision became final.

The relevant evidence of record at the time of the September 2006 RO decision included the Veteran's claim and his VA and service treatment records.  Evidence added to the record since that time includes the Veteran's claim and related statements, and those of the Appellant, and his updated VA treatment records and his private treatment records.

The Veteran underwent VA examination in November 2010 and an inadequate etiological opinion was obtained.  With VA's assistance, in the form of obtaining an adequate etiological opinion, such evidence could reasonably result in substantiation of the claim.  Shade, 24 Vet. App. 110, 118.

As the Board has determined that new and material evidence has been received as to the claim, it is necessary to consider whether the Appellant would be prejudiced by the Board proceeding to a decision on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left knee and/or lumbar spine disabilities, is reopened; and to that extent only, the claim is granted.


REMAND

The Appellant asserts that the Veteran's cervical spine disability was secondary to his service-connected left knee and/or lumbar spine disabilities.  During the August 2017 Board hearing, she reported that the Veteran had been prescribed pain medication for his disabilities and felt dizzy often and fell a number of times when his left knee gave way, hitting his head.  In an April 2011 statement, the Veteran reported that he was in good physical condition, was a coach for 30 years, and that he had to do physical work to support his family, doing so while using one leg, due to his left knee disability.  No party asserts that the Veteran injured his cervical spine during service or that any degenerative joint disease of the cervical spine was manifest to a compensable degree within one year of separation from service in March 1972.

The Veteran's private and VA treatment records indicate that he sought treatment for his cervical spine disability in as early as 2002.  The Veteran underwent VA examination in November 2010, at which time the examiner diagnosed the Veteran with degenerative joint disease and provided a negative opinion that such was secondary to his service-connected left knee disability, and instead opined that such was related to decades of farming and multiple injuries beginning in 2005, as well as the normal process of aging.  The examiner's opinion was made without consideration of the Veteran's pre-2005 complaints of neck pain, despite such being recorded in the examination report, with one notation indicating treatment in as early as 2001.  On remand, the AOJ should obtain an adequate etiological opinion.  

As to the Appellant's claim of entitlement to a TDIU, such is not yet ripe for adjudication, as it remains possible that the Veteran will be granted service-connected for a cervical spine disability and the rating assigned to such, as well as the severity of the disability, will be considered in the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file the VA examiner who conducted the November 2010 VA examination of the Veteran's cervical spine, if available, or a suitable substitute.  

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's cervical spine disability was proximately due to, or the result of, his service-connected left knee and/or lumbar spine disabilities, considering the Veteran's complaints of neck pain in as early as 2001, any medication prescribed to treat pain in the left knee or lumbar spine causing dizziness and falls, falls from the left knee giving way, any change in gait and/or posture, especially while coaching sports or farming, from the Veteran's left knee and/or lumbar spine disabilities. 

(b) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's cervical spine disability was aggravated (i.e., worsened) by his service-connected left knee and/or lumbar spine disabilities, considering the Veteran's complaints of neck pain in as early as 2001, any medication prescribed to treat pain in the left knee or lumbar spine causing dizziness and falls, falls from the left knee giving way, any change in gait and/or posture, especially while coaching sports or farming, from the Veteran's left knee and/or lumbar spine disabilities. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2. Then, after ensuring any other necessary development has been completed; readjudicate the Appellant's claims considering any additional evidence added to the record.  If any action remains adverse to the Appellant, provide the Appellant and her representative with a supplemental statement of the case (SSOC) and allow her an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


